DETAILED ACTION
Response to Amendment
 The amendment filed on 09/30/2022 has been entered and considered by Examiner. Claims 20, 25, 26, 29-56 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 20, 25, 29, 31, 33-35, 53, and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ben-Moshe et al. (US Pub. 20130089085 A1).
	For claims 20, Ben-Moshe discloses a wireless router comprising: one or more processors; and one or more computer-readable media storing instructions that, when executed by the one or more processors cause the one or more processors to perform operations [0028, 0182, 0186] comprising: 
	receiving, from a remote system, identifier data representing a first identifier associated with a Wi-Fi enabled device [0044, 0063], the Wi-Fi enabled device being unconnected to a wireless router (10/20) (beacon frame to establish a Wi-Fi Session with the Wi-Fi enabled UE) [0068], and the first identifier being a unique identifier [0063-64]; 
based at least in part on the receiving of the identifier data, generating a first beacon frame by at least adding the first identifier to a first field of the first beacon frame, the first beacon frame being associated with a Wi-Fi protocol [0063-65]; and 
transmitting the first beacon frame [0068].

	For claim 25, Ben-Moshe discloses the Wi-Fi protocol includes IEEE 802.11 [0040].

	For claim 29, Ben-Moshe discloses the generating of the first beacon frame that is associated with the Wi-Fi protocol comprises: 
	generating a standard beacon frame that is associated with the Wi-Fi protocol [0063-65]; and 
generating the first beacon frame by updating the first field of the standard beacon frame to include the first identifier (adding an identifier to an packet field of the beacon frame) [0063-65].

	For claim 31, Ben-Moshe discloses the generating of the first beacon frame further includes adding a header that is detectable by the Wi-Fi enabled device to the first field [0063-65].

	For claim 33, Ben-Moshe discloses storing second identifier data representing a second identifier (FEC/Compression/destination identifier) associated with the wireless router [0150, 0163, 0191], 
wherein the generating of the first beacon frame further includes adding the second identifier to a second field of the first beacon frame (other FEC/Compression/destination identifier can be added in another packet field of the first beacon) [0150, 0163, 0191].

	For claim 34, Ben-Moshe discloses the generating of the first beacon frame further comprises generating the first beacon frame by adding a command to communicate with the remote system [0063-65].

	For claim 35, Ben-Moshe discloses based at least in part on the sending of the first beacon frame, establishing a wireless connection with the Wi-Fi enabled device [0063-65]; 
	receiving command data from the remote system [0063-65]; and 
	sending, using the wireless connection, the command data to the Wi-Fi enabled device [0063-65].

	For claim 53, Ben-Moshe discloses the first identifier uniquely identifies the Wi-Fi enabled device with respect to the wireless router [0039, 0062-64].

	For claim 54, Ben-Moshe discloses the unique identifier was generated based on a MAC address of the Wi-Fi enabled device [0212, 0063, 0099, 0105]

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 26, 30, 37, and 38, are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Moshe et al. (US Pub. 20130089085 A1) in view of Larmo et al.  (US Pub. 20180184445 A1).
	For claim 26,	Ben-Moshe discloses all limitations this claim depends on.
But Ben-Moshe doesn’t explicitly teach the following limitations taught by Larmo. 
Larmo discloses generating a second beacon frame associated with the Wi-Fi protocol, wherein the second beacon frame does not include the first identifier (Step 56 shows the second beacon may contain another identifier that’s different from the first identifier) [0108]; and 
	sending the second beacon frame to the Wi-Fi enabled device (step 58) [0103].
Since, all are analogous arts addressing beacon frame use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ben-Moshe and Larmo to ensure the data frame contain proper identification information, thus, improving data transmission efficiency. 

	For claim 30, Ben-Moshe discloses all limitations this claim depends on.
But Ben-Moshe doesn’t explicitly teach the following limitations taught by Larmo. 
	Larmo discloses the first field comprises a traffic identification map (TIM) field [0050], and wherein the updating of the TIM field of the standard beacon frame comprises adding one or more first bits associated with the first identifier after one or more second bits that are standard for the TIM field [0112, 0044].
Since, all are analogous arts addressing beacon frame use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ben-Moshe and Larmo to ensure the data frame contain sufficient bit for identification information, thus, improving data transmission quality. 
	
	For claim 37, Ben-Moshe discloses all limitations this claim depends on.
But Ben-Moshe doesn’t explicitly teach the following limitations taught by Larmo. 
	Larmo discloses generating a second beacon frame by at least adding the first identifier to a field of the second beacon frame, the second beacon frame being associated with the Wi-Fi protocol (Step 56 shows the second beacon may contain another identifier that’s same or different from the first identifier) [0108]; 
	determining that a period of time has elapsed since the sending of the first beacon frame (sending the second frame after the first transmission period) [0053, 0083, 0092]; and 
based at least in part on the determining that the period of time has elapsed, sending the second beacon frame to the Wi-Fi enabled device [0053, 0073].
Since, all are analogous arts addressing beacon frame use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ben-Moshe and Larmo to ensure the transmission of a data frame has proper transmission timing, thus, improving data transmission effectiveness. 

	For claim 38, Ben-Moshe discloses all limitations this claim depends on.
But Ben-Moshe doesn’t explicitly teach the following limitations taught by Larmo. 
	Larmo discloses generating a third beacon frame that is associated with the Wi-Fi protocol [0080], 
	the another beacon frame including a standard beacon frame that does not include the first identifier (Step 56 shows the another beacon may contain another identifier that’s different from the first identifier) [0108]; and 
	during the period of time, sending the third beacon frame [0080]. 
Since, all are analogous arts addressing beacon frame use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ben-Moshe and Larmo to ensure the transmission of a data frame has proper transmission timing, thus, improving data transmission effectiveness. 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Ben-Moshe et al. (US Pub. 20130089085 A1) in view of Wrenn (US Pat. 6847647 B1).
	For claim 32, Ben-Moshe discloses all limitations this claim depends on.
But Ben-Moshe doesn’t explicitly teach the following limitations taught by Wrenn. 
	Wrenn discloses the generating of the first beacon frame comprises generating the first beacon frame by: 
	adding one or more first bits associated with the header to the first field (including a bit for destination identifier of a frame header) (col. 9 lines 40-51; claim 1); and 
	adding one or more second bits associated with the first identifier to the first field and after the one or more first bits (including a bit for originator identifier) (col. 9 lines 40-51; claim 1).
Since, all are analogous arts addressing data frame use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ben-Moshe and Wrenn to ensure the data frame contain sufficient bit for identification information, thus, improving data transmission quality. 

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Ben-Moshe et al. (US Pub. 20130089085 A1) in view of Pang (US Pub. 20180077111 A1).

	For claim 36, Ben-Moshe discloses a wireless router (10/20) [0039, 0062-64] comprising: 
	one or more processors; and one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform further operations [0028, 0182, 0186] comprising: 
receiving, from a remote system, identifier data representing a first identifier associated with a Wi-Fi enabled device [0044, 0063], the Wi-Fi enabled device being unconnected to the wireless router (10/20) (beacon frame to establish a Wi-Fi Session with the Wi-Fi enabled UE) [0068]; 
the first beacon frame being associated with a Wi-Fi protocol [0063-65]; and 
transmitting the first beacon frame [0068].
	But Ben-Moshe doesn’t explicitly teach the following limitation taught by Pang. 
	Pang discloses determining a location associated with the wireless router [0022];  
based at least in part on receiving the identifier data (308), generating a first beacon (300) frame by at least adding the location to a first field (114/116) of the first beacon frame and the first identifier to a second field (114/116) of the first beacon frame (Fig. 3 shows multiple fields of the identification data of the frame using 802.11 standard) [0022, 0035, 0040-0014],
	Pang also discloses sending the beacon frame to a Wi-Fi enabled device [0022].
Since, all are analogous arts addressing beacon frame use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ben-Moshe and Pang to ensure the data frame contain proper identification information, thus, improving data transmission efficiency. 

Claims 39, 40, 42, 44, 46, 47, and 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Moshe et al. (US Pub. 20130089085 A1) in view of Amizur et al.  (US Pub. 20140077998 A1).


	For claim 39, Ben-Moshe discloses a method comprising: 
	receiving, from a remote system, identifier data representing a first identifier associated with a Wi-Fi enabled device [0044, 0063], the Wi-Fi enabled device being unconnected to a wireless router (10/20) (beacon frame to establish a Wi-Fi Session with the Wi-Fi enabled UE) [0068], and 
	the first identifier being configured to uniquely identify the Wi-Fi enabled device with respect to a wireless router [0063-64]; 
	determining a location associated with the wireless router (location/GPS associated with item 10) [0138-139, 0082]; 
	generating a first beacon frame by at least adding the first identifier to a first field of the first beacon frame, the first beacon frame being associated with a Wi-Fi protocol [0063-65]; 
	transmitting the first beacon frame [0068].
	But Ben-Moshe doesn’t explicitly teach the following limitations taught by Amizur.
Amizur discloses updating the first field of the first beacon frame to indicate the location [0036];
Since, all are analogous arts addressing beacon frame use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ben-Moshe and Amizur to ensure the data frame contained up to date information, thus, improving data accuracy. 


For claim 40, Ben-Moshe discloses the Wi-Fi protocol includes IEEE 802.11 [0040].

For claim 42, Ben-Moshe, as modified by Amizur, discloses the generating of the first beacon frame that is associated with the Wi-Fi protocol [0063-65] comprises 
generating a standard beacon frame that is associated with the Wi-Fi protocol [0063-65]; 
Amizur further discloses the updating comprises updating the first field of the standard beacon frame to indicate the location [0036]. See motivation to combine the references from above.

	For claim 44, Ben-Moshe discloses the generating of the first beacon frame includes adding a header that is detectable by the Wi-Fi enabled device to at least one of the first field or a second field of the first beacon frame [0063-65].

	For claim 46, Ben-Moshe discloses comprising: storing identifier data representing an identifier (FEC/Compression/destination identifier) associated with the wireless router [0150, 0163, 0191], wherein the generating of the first beacon frame includes adding the identifier to a second field of the first beacon frame (other FEC/Compression/destination identifier can be added in another packet field of the first beacon) [0150, 0163, 0191].

	For claim 47, Ben-Moshe discloses based at least in part on the sending of the first beacon frame, establishing a wireless connection with the Wi-Fi enabled device [0063-65]; 
	receiving command data from a remote system [0063-65]; and 
	sending, using the wireless connection, the command data to the Wi-Fi enabled device [0063-65].
	
For claim 49, Ben-Moshe as modified by Amizur, Amizur further discloses receiving, from a remote system, identifier data representing an identifier associated with the Wi-Fi enabled device [0036, 0017-18], 
wherein the generating of the second beacon frame is based at least in part on the receiving of the identifier data [0036, 0017-18]. See motivation to combine the references from above.

	For claim 50, Ben-Moshe discloses all limitations this claim depends on.
But Ben-Moshe doesn’t explicitly teach the following limitations taught by Amizur.
Amizur discloses the one or more computer- readable media store instructions that, when executed by the one or more processors, cause the one or more processors to determine a location associated with the wireless router [0036], and 
wherein the first beacon frame comprises the identifier data representing the first identifier and location data representing the determined location [0036, 0017-18].
Since, all are analogous arts addressing beacon frame use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ben-Moshe and Amizur to ensure the data frame contained up to date information, thus, improving data accuracy. 

	For claim 51, Ben-Moshe discloses all limitations this claim depends on.
But Ben-Moshe doesn’t explicitly teach the following limitations taught by Amizur.
Amizur discloses the one or more computer- readable media store instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
determining a location associated with the wireless router [0036]; 
generating a second beacon frame by at least adding the location to a field of the second beacon frame, the second beacon frame being associated with the Wi-Fi protocol (plurality of frames containing location data, M2 440) [0036, 0030, 0025]; and 
sending the second beacon frame to the Wi-Fi enabled device (M2 440) [0036, 0017-18].
Since, all are analogous arts addressing beacon frame use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ben-Moshe and Amizur to ensure the data frame contained up to date information, thus, improving data accuracy. 


Claims 41, 43, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Moshe et al. (US Pub. 20130089085 A1) in view of Amizur et al.  (US Pub. 20140077998 A1) in view of Larmo et al.  (US Pub. 20180184445 A1).
	For claim 41, Ben-Moshe, as modified by Amizur, discloses all limitations this claim depends on.
	But Ben-Moshe, as modified by Amizur, doesn’t explicitly teach the following limitations taught by Larmo. 
	Larmo discloses generating a second beacon frame associated with the Wi-Fi protocol, wherein the second beacon frame does not indicate the location (Step 56 shows the second beacon may contain another identifier that’s different from the first identifier) [0108]; and 
	sending the second beacon frame to the Wi-Fi enabled device (step 58) [0103].
Since, all are analogous arts addressing beacon frame use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ben-Moshe, as modified by Amizur and Larmo, to ensure the data frame contain proper identification information, thus, improving data transmission efficiency. 

	For claim 43, Ben-Moshe, as modified by Amizur, discloses all limitations this claim depends on.
	Amizur further discloses updating of the TIM field of the standard beacon frame comprises adding one or more first bits associated with the location [0036].
	But Ben-Moshe, as modified by Amizur, doesn’t explicitly teach the following limitations taught by Larmo. 
	Larmo discloses the first field comprises a traffic identification map (TIM) field [0050], and wherein the updating of the TIM field of the standard beacon frame comprises adding one or more first bits associated with the location after one or more second bits that are standard for the TIM field [0112, 0044].
Since, all are analogous arts addressing beacon frame use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ben-Moshe, as modified by Amizur and Larmo, to ensure the data frame contain sufficient bit for identification information, thus, improving data transmission quality. 

	For claim 48, Ben-Moshe, as modified by Amizur, discloses all limitations this claim depends on.
	But Ben-Moshe, as modified by Amizur, doesn’t explicitly teach the following limitations taught by Larmo. 
	Larmo discloses during a period of time since the sending of the first beacon frame, sending at least a second beacon frame, the at least the second beacon frame not indicating the location (Step 56 shows the second beacon may contain another identifier that’s different from the first identifier) [0108, 0053]; and 
	at the elapse of the period of time, sending a third beacon frame to the Wi-Fi enabled device, the third beacon frame indicating the location [0053, 0080].
Since, all are analogous arts addressing beacon frame use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ben-Moshe, as modified by Amizur and Larmo, to ensure the transmission of a data frame has proper transmission timing, thus, improving data transmission effectiveness. 


Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Ben-Moshe et al. (US Pub. 20130089085 A1) in view of Amizur et al.  (US Pub. 20140077998 A1) in view of Wrenn (US Pat. 6847647 B1).
	For claim 45, Ben-Moshe, as modified by Amizur, discloses all limitations this claim depends on.
	Amizur further discloses the updating comprises updating the first beacon frame [0036] by:
	But Ben-Moshe doesn’t explicitly teach the following limitations taught by Wrenn. 
Wrenn discloses adding one or more first bits associated with the header to the first field (including a bit for destination identifier of a frame header) (col. 9 lines 40-51; claim 1); and 
adding one or more second bits associated with the location to the first field and after the one or more first bits (including a bit for originator identifier) (col. 9 lines 40-51; claim 1).
Since, all are analogous arts addressing data frame use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ben-Moshe, as modified by Amizur and Wrenn, to ensure the data frame contain sufficient bit for identification information, thus, improving data transmission quality.

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Ben-Moshe et al. (US Pub. 20130089085 A1) in view of Amizur et al.  (US Pub. 20140077998 A1) in view of Qi et al. (US Pub. 20170188302 A1).
	For claim 52, Ben-Moshe, as modified by Amizur, discloses all limitations this claim depends on.
	But Ben-Moshe doesn’t explicitly teach the following limitations taught by Qi. 
Qi discloses the one or more computer- readable media store instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
generating notification map data (TIM) comprising a first set of one or more bits, each bit of the first set of bits corresponding to a Wi-Fi enabled device of a first set of one or more Wi-Fi enabled devices unconnected to the wireless router [0038-39, 0015-16], and 
each bit of the first set of bits indicating whether a message is available for the corresponding Wi-Fi enabled device (available bandwidth/bytes for a message) [0016, 0028] 
generating a second beacon frame associated with the Wi-Fi protocol, the second beacon frame comprising the notification map data [0038-41]; and 
transmitting the second beacon frame [0015, 0043].
Since, all are analogous arts addressing data frame use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ben-Moshe, as modified by Amizur and Qi, to ensure the data frame contain sufficient bit for identification information, thus, improving data transmission quality.

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Ben-Moshe et al. (US Pub. 20130089085 A1) in view of L'heureux et al. (US Pub. 20150356694 A1).
	For claim 55, Ben-Moshe discloses all limitation this claim depends on.
	But Ben-Moshe doesn’t explicitly teach the following limitations taught by L'heureux. 
	L'heureux discloses the unique identifier was randomly generated [0096].
Since, all are analogous arts addressing data frame use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ben-Moshe, as modified by L'heureux, to ensure data flexibility, thus, enhancing processing speed.

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Ben-Moshe et al. (US Pub. 20130089085 A1) in view of Matsuo et al. (US Pub. 20170171862 A1).
	For claim 56, Ben-Moshe discloses all limitation this claim depends on.
	But Ben-Moshe doesn’t explicitly teach the following limitations taught by Matsuo. 
	Matsuo discloses determining a first time to transmit the first beacon frame (601) based on a first beacon interval setting [0083, 0095]; 
	determining a second time to transmit a standard beacon frame (602) based on a second beacon interval setting [0083, 0095]; and 
	transmitting the standard beacon frame [0083, 0095].
Since, all are analogous arts addressing data frame use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ben-Moshe, as modified by Matsuo, to ensure each beacon frame contains credible timing information, thus, improving data transmission rate.
Response to Arguments
Applicant's arguments with respect to all the claims have been considered but are moot in view of the new ground(s) of rejection and/or new citations and explanations. 
	In view of amendment, new references have been used for new ground of rejections. 

Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642